Harwell, J.
Evidence that the defendant approached the prosecutor at night on the streets, asked him if certain people were coming that way, put one hand on prosecutor’s shoulder, and, putting his other hand down at prosecutor’s breeches and over his private parts,- said “Let’s go down in the alley yonder,” and ran when the prosecutor’s friends approached, is not sufficient to sustain a charge of “then and there” making an assault with intent to commit sodomy upon the person of the prosecutor. Tiller v. State, 101 Ga. 782 (29 S. E. 424).

Judgment reversed.


Broyles, P. J., and Bloodicorth, J., concur.